PER CURIAM.
Appellant, defendant in the trial court, seeks review of a final judgment entered on a jury verdict, raising four points for our consideration. Our review of the lengthy record and excellent briefs filed by the parties reveals that each point so raised by appellant relates to matters which fall within the ambit of the authority of the trial judge incident to conduct of the trial. In either instance, had the learned trial judge ruled contra such would not be considered error. On the other hand, the ruling that he elected to make in each instance was, as above stated, within his authority, and did not constitute error. It is not our providence to substitute our conclusions for those of the trial judge.
Prejudicial error not having been demonstrated, the final judgment appealed is
Affirmed.
*492BOYER, Acting C. J., and JOHNSON, J., concur.
McCORD, J., specially concurs.